United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Anthony, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-474
Issued: June 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 27, 2011 appellant filed a timely appeal from an August 24, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Because more than 180
days has elapsed from the last merit decision dated February 8, 2011 to the filing of this appeal,
the Board lacks jurisdiction to review the merits of his claim pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for
reconsideration of his claim under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal
of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
Appellant, a 34-year old correctional officer, injured his lower back, his right upper back,
and his right wrist and forearm on December 3, 1985 when he slipped while carrying a heavy
juice jug up a flight of stairs. He filed a claim for benefits on December 4, 1985, which OWCP
accepted for right elbow and forearm sprain, lumbar sprain and intervertebral disc disorder.
OWCP paid compensation for total disability and placed appellant on the periodic rolls.
In order to determine appellant’s current condition and ascertain whether he still suffered
residuals from his accepted conditions, OWCP referred appellant for a second opinion
examination with Dr. Randy J. Pollet, Board-certified in orthopedic surgery. In a July 8, 2010
report, Dr. Pollet reviewed the medical history and the statement of accepted facts and stated
findings on examination. He stated that, with reasonable medical probability, appellant’s
accepted lumbar strain/sprain, right elbow strain and forearm strain conditions had resolved.
Dr. Pollet advised that he still had minimal impairment and mild residual symptoms in the
lumbar spine but opined that most of these symptoms were related to age and were degenerative
in nature. He asserted that appellant’s lumbar sprain had been treated adequately and surgically
with good results. Appellant was asymptomatic as far as the right elbow, right forearm, right
shoulder and neck were concerned and his overall physical examination was quite reasonable for
his age. Dr. Pollet opined that appellant could return to his regular duty as tolerated.
On January 5, 2011 OWCP issued a notice of proposed termination of compensation to
appellant. It found that the weight of the medical evidence, as represented by the opinion of
Dr. Pollet, the second opinion physician, established that his accepted right elbow strain, right
forearm strain and lumbar sprain/strain conditions had resolved and that he had no residuals from
the December 3, 1985 work injury. OWCP allowed appellant 30 days to submit additional
evidence or legal argument in opposition to the proposed termination. Appellant did not submit
any additional medical evidence.
By decision dated February 8, 2011, OWCP terminated appellant’s compensation,
finding that Dr. Pollet’s referral opinion represented the weight of the medical evidence.
By letter dated March 14, 2011, appellant requested reconsideration. He asserted that a
neurologist could provide a more accurate evaluation than an orthopedic surgeon. Appellant
stated that he would forward a medical report from his treating neurologist.
On August 24, 2011 OWCP received a July 25, 2011 report from Dr. Howard M. Lee, Jr.,
a neurosurgeon. In this report, Dr. Lee provided extensive examination findings and concluded
that appellant’s condition had deteriorated since 2001 and he remained totally disabled.
By decision dated August 24, 2011, OWCP denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require it to review its prior decision. It stated that appellant had submitted
no new and relevant medical evidence.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.6
ANALYSIS
Appellant requested reconsideration on March 14, 2011, following the termination of his
compensation benefits. He noted that a report from his neurologist would be forthcoming. In
support of this request for reconsideration, appellant submitted the July 25, 2011 report from
Dr. Lee. This report was received by OWCP on August 24, 2011, but OWCP denied appellant’s
request for reconsideration on that date, specifically noting that it had not received any medical
evidence in support of the request for reconsideration.
As the Board’s decisions are final with regard to the subject matter appealed, it is crucial
that OWCP address all relevant evidence received prior to the issuance of its final decision.7
OWCP failed to consider relevant evidence it received prior to the issuance of the August 24,
2011 decision. This case will be remanded for a proper review of the evidence and issuance of
an appropriate de novo final decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

3

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on [her] own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

See William A. Couch, 41 ECAB 548 (1990).

3

ORDER
IT IS HEREBY ORDERED THAT the August 24, 2011 decision be set aside and the
case remanded to Office Workers’ Compensation Programs for further proceedings consistent
with this opinion.
Issued: June 20, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

